 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarble PolishersLocal Union No. 16, AFL-CIOandKendall ConstructionCompany. Case 12-CC-708June 14, 1971DECISIONAND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn February 18 and 23, 1971, Trial Examiner JohnP. von Rohr issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Marble Polishers Local Union No. 16, AFL-CIO, its officers, agents, and representatives, shall takethe action set forth in the Trial Examiner's recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon a charge filedon August 24, 1970, the General Counsel of the NationalLabor Relations Board, by the Regional Director for Region12 (Tampa, Florida) issued a complaint on October 8, 1970,againstMarble Polishers Local Union No. 16, AFL-CIO,herein called the Respondent or the Union, alleging that ithad engaged in certain unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(B) of the National La-bor Relations Act, as amended, herein called the Act. TheRespondent filed an answer denying the allegations of unlaw-ful conduct alleged in the complaint.Pursuant to notice, a hearing was held before Trial Exam-iner John P. von Rohr in Miami, Florida, on November 5 and6, 1970. All parties were represented by counsel and wereafforded opportunity to adduce evidence, to examine andcross-examine witnesses, and to file briefs. The Respondent191 NLRB No. 29filed a brief on December 30, 1970, and it has been carefullyconsidered. On the entire record in this case, and from myobservation of the witness, I hereby make the following:FINDINGS OF FACT1. JURISDICTIONAL FINDINGSKendall Construction Company, at times herein calledKendall or the Company, is a Florida corporation with itsplace of business located at West Palm Beach, Florida, whereit is engaged in-the business of construction and sale of resi-dential homes. During the 12 months preceding the hearing,Kendall sold homes in Florida valued in excess of $1 millionand during the same period purchased and received suppliesand materials valued in excess of $50,000 directly from pointsand places located outside the State of Florida.I find that Kendall is engaged in commerce within themeaning of the Act and that the Board has jurisdiction overthe dispute involved herein.'IITHE LABOR ORGANIZATION INVOLVEDMarble PolishersLocal Union No. 16, AFL-CIO, is alabor organization within the meaningof Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. The Status of Clyde Batchelor as anIndependent Contractor or EmployeeBatchelor, whom the General Counsel asserts is a subcon-tractor, at all times material herein has been engaged in theinstallation of ceramic tile in houses for the Kendall Con-struction Company and other contractors. Since Respond-ent's principal defense is based on its contention that Batche-lor is an employee rather than an independent contractor, Ishall consider this issue before turning to the merits of thecase.Batchelor testified that prior to coming to Florida in 1967,he worked as a tile contractor in North Carolina for approxi-mately 10 years. From 1967 to early 1969 he concededlyworked as an employee for various tile companies in theMiami-Palm Beach area. In 1968 he became a member of theBricklayers Union and remained a member for about 1Kyears. Batchelor said that he went in business for himself and"started taking jobs on my own" in early 1969.In 1970, Kendall undertook construction of approximately35 houses in a project known as Hillcrest Heights in WestPalm Beach, Florida. Although, as indicated, Batchelor per-formed work for contractors other than Kendall, during thisperiod the majority of the work performed by Batchelor wasfor Kendall at the Hillcrest Heights project. Kendall testifiedthat although models on the project are changed from timeto time, he usually has a "half dozen" different models underconstruction at any one particular time. Specifically, it is thebathrooms and window sills of the homes which involve in-stallation of tile. Batchelor is engaged to perform this tile-'InInternational Brotherhood of Teamsters, Local 554 (JamestownBuilders Exchange),93 NLRB 386, the Board held that in determiningwhether to assert jurisdiction in cases involving alleged secondary boycottsin violation of Sec 8(b)(4)(A), it would take into consideration the opera-tions of secondary employers to the extent that they are affected by thealleged unlawful conduct Here Kendall (whom I find to be the secondaryemployer) was engaged in the construction of 35 houses at the HillcrestHeights project, which project I hereinafter find was affected by Respond-ent's unlawful conduct The cost of these homes ranged between $18,000and $22,000 each. Taking into consideration Kendall's total business, asstated above, I find the amount involved in the "affected operations" issufficient to meet the Board's jurisdictional standards. MARBLE POLISHERSLOCAL 16121work as follows: He will go to Kendall's office, look over thebuilding plans, and give Kendall a bid naming his price forany certain plan. The price includes labor and material.Sometimes the bids are submitted in writing, at other timesthey are oraL2 Concerning the basis for computing the bids,Batchelor testified that he charges $2 a lineal foot for windowsills and $2 a square foot for bathroom floors and walls, plusextra for labor and material if extra trim is involved.' On thebasis of this computation he receives an expected incomeequivalent to the rate of $7 per hour.Batchelor operates out of his home, does not, have a con-tractor's license, uses his own truck for which he pays his ownexpenses, and supplies his own tools and materials! Kendallhas indicated that he prefers Florida Tile (a brand of tile) andit is Batchelor's practice to comply with this request.Kendall does not withhold any deduction for income taxesor social security from Batchelor's compensation. Batcheloris paid in cash upon presentment of his statement when hecompletes a job.' When he is paid he is required by Kendallto sign a release of lien which reflects he has been paid for thelabor and materials. Kendall testified that this is required ofall his subcontractors.Batchelor has a part-time helper whom he utilizes fromtime to time at his own discretion. Batchelor pays the helperdirectly, but makes no deductions from his pay. He furnishesthe helper with such tools and materials as are necessary todo the job.Although Kendall or one of his supervisors will notifyBatchelor when a house is ready for installation of the tile,the record reflects that Batchelor, and his helper whenpresent, work on the job alone. The Kendall ConstructionCompany exercises no supervision over them whatsoeverwhile they are thus engaged in the performance of their work.Batchelor is free to set his own hours, although he is expectedto complete a job within a reasonably established time.As indicated above, Batchelor has worked for contractorsother than Kendall, these including Lutz Construction,Zumpf Construction, Debro Builders, and Fink ConstructionCompany. Further, and aside from his not being required towork exclusively for Kendall, there have been times whenKendall sought to have Batchelor work on a house, but Bat-chelor was unable to accept the job because he was engagedin the installation of tile for other contractors. On these occa-sions,Kendall would find someone else to do the job.Upon consideration of all the pros and cons pertaining tothe issue of employees vs. independent contractor, I am per-suaded and find that on balance the evidence establishes Bat-chelor to be an independent contractor rather than an em-ployee.'While I am mindful that the evidence disclosescertain factors usually present in an employee relationship, Ibriefly recapitulate the following considerations on which Irely in finding the independent contractor relationship; thus,Batchelor is free to engage the service of a helper, whom hemay hire or terminate at will. He does not work exclusivelyThe bids are submitted on a form statement on which Batchelorcrossesout the word "statement" and prints the word "bid." The bid gives the priceand describes the work to be performed.Batchelor utilizes the same price formula in bidding jobs for othercontractors.Batchelor's truck does not have anyname on it,although a local statuteprovides that commercial vehicles should be so markedUsually he presents a statement on a Friday, although this is not alwayssoThe facts in this case, in my opinion, are more closely parallel to thoseinCarpet Layers, et at, Local 419 (Sears, Roebuck & Co),176 NLRB No.120, on which the General Counsel relies, than those inCarpet Layers, etal,Local 1238 (Robert A. Arnold d/b/a Arnold's Carpet),175 NLRB No.50, on which the Respondent reliesfor Kendall Construction and in fact may refuse Kendall'sbusiness when offered. He sets his own hours, utilizes andpays for his own truck and its maintenance, furnishes his owntools and materials, is paid without any deduction for socialsecurity or other taxes, and works entirely without the super-vision of any supervisor of Kendall. Conversely, the evidencedoes not reflect that Kendall has reserved the manner andmeans in which Batchelor performs his work. Accordingly,and for the reasons aforesaid, I conclude that Batchelor is anindependent contractor, not employee.B.The Merits of the DisputeIn about the latter part of January or early February 1970,Lee Fornari, Respondent's president and business Agent,visited the Hillcrest Heights project and entered the bath-room of a home where Batchelor was installing tile with hishelper,ClayMeyers. Concerning the conversation whichFornari had with Batchelor and Meyers at this time, Batche-lor testified as follows:He [Fornari] came in, and I had known him from justseeing him around. We talked, and he told us he wastrying to organize all of the small companies. All the tilecompanies, trying to get them to sign a contract with theHelpers Union, and he wanted to get me to sign a con-tract with them and get Clay to join the Helpers Union. he explained to me that if I signed a contract withhis union what benefits I would have to withhold forClay, the Health and Welfare, what percentage of moneythat I would have to pay and what I would have to takeout of his wages.He explained to Clay how much he would get perhour, what would have to come out of his pay percent-agewise, and his dues, his initiation fee or whatever itwas, I guess, that goes to join up, and the benefits hewould get, his Health and Welfare, retirement, his vaca-tion time.Clay told him that he wouldn't be interested in joiningthe union, that he was just a part time helper and wasthinking about going back to school, or starting college,and he didn't think that what he worked would be anybenefit to him to join, no more than he worked, no longerthan he planned to work.I told him I would have to see if Mr. Kendall oranybody else would let me go up on the contract pricewhere I could afford to pay the price that they waswanting to sign a contract with them. He said he wouldcheck with me the following day, or the next day.Clay Meyers, the helper who was involved in the aboveconversation with Fornari, was called as a witness by theGeneral Counsel and substantially corroborated the tes-timony of Batchelor as set forth above.Fornari,who said he had known Batchelor when heworked for Carmen Floor Covering in Lake Worth, Florida,gave his version of this conversation as follows:I found him [Batchelor] in the bathroom in one of thehouses there. The first thing I asked him was, "What areyou doing over here?" He said, "Well, I'm over herenow.,,So, then I asked who the helper was, and he said thehelper was his girl friend's son. At this time I asked thehelper how much he was making per hour. Well, hedidn't have a chance to respond, or wouldn't respond.Mr. Batchelor then asked me, "How much are the help-ers getting now," the union helpers. I told him, and thenI addressed the helper and told him what his benefitswould be if he was in the union. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDBatchelor at this point said, "Well I'll see Mr. Kendallif I can get more money for the helper." I said, "Thatwill be fine. I'll be back tomorrow," and then I left.I credit the testimony of Batchelor, as substantially cor-roborated by Meyers,' over that of Fornari concerning thisconversation. Aside from my observation of the witnesses, itis noteworthy that Fornari gave no explanation for comingto the Hillcrest Heights project and seeking out Batchelorand his helper in the bathroom of the house in which theywere working. I hardly think this appearance was coinciden-tal and I am persuaded that it was for the purpose as reflectedin the testimony of Batchelor and Meyers.It is undisputed that Fornari returned to the same home atthe Hillcrest Heights project on the day following the aboveconversation. According to Barchelor, the conversation wasbrief. Fornari asked "what he had decided on," to which hereplied that he had decided "against it" and that he could notsign acontract with the Union. Batchelor testified that For-nari thereupon said "he was going touse somepowers" andhe then walked out. Concerning this conversation, Fornaritestified as follows: "I asked him [Batchelor] if he talked toKendall, and he said yes, and he said that Kendall wouldn'tgivehim any more money for the helper. So, I asked the kidif he would like to belong to theunion, and he said he would.I said, `Well, we'll see if we can't do something about,' andthen I left." While I do not doubt that Fornari's version waspartially correct, I credit Batchelor as to the foregoing col-loquy between he and Fornari concerning which he testified.'It is undisputed that Respondent began picketing at theHillcrest Heights project on August 18, 1970. The legend onthe picketsignstated as follows?Kendall ConstructionLowers the Standard of Union Tile HelpersThis is not directed at any other contractorNo Stoppage of Work or Deliveries IntendedMarble Polishers Local Union 16 AFL-CIOAt the time the picketing began, the following employeesof the following subcontractors had been working and werescheduled to work at the Hillcrest Heights project: electri-cians, employees of Arrow Electric Company; plasterers, em-ployees of Sleepy Harper Plastering Company; and plumbers,employees of Logsdon Plumbing, Inc. While it appears fromthe testimony of Kendall that all work on the project ceasedafter the picketing began on August 18, Granville Woosley,Kendall's construction foreman, testified without contradici-tion that the aforementioned employees came to the job thenext morning (August 19) but would not cross the picket lineand go to work. Also on August 19, the carpenters (em-ployees of Kendall) worked on the job for 1 hour, but left theI am mindful that Meyers did not mention anything in his testimonyabout Fornari's reference to a contract when talking to Batchelor,as Batche-lor testifiedHowever, whatever the reason for this omission (and Meyerswas not cross-examined or queried about it further) I still credit the tes-timony of Meyers over that of FornariMeyers, who was present during this conversation,gave testimonywhich in substance supported that of Batchelor Meyers added that Batche-lor also told Fornari that he had spoken to Kendall about the matter and thatKendall said he would not give him more money.Elsewhere in his tes-timony, Batchelor testified that after his first conversation with Fornan hedid talk to President CW Kendall, told him about having "union prob-lems," and asked if he could get more money per job so that he could raisethe pay of his helper. He said, however, that Kendall said no to this proposalIdo not credit the testimony of C W. Kendall, which Respondentdenies and which is unsupported by any other testimony, that he saw Batch-elor's name on the picket sign on the first day of the picketing.job after a representative of the Carpenter's Union came upand spoke to them.The picketing continued from August 18, 1970, until Octo-ber 1, 1970, at which time Respondent ceased picketing, ap-parently pending resolution of the unfair labor practicecharges herein.Turning to my conclusions, from the conversations whichUnion Representative Fornari had with Batchelor and hishelper on the two successive days in latter January or earlyFebruary 1970, as hereinabove set forth, it is abundantlyclear, and I find, that Respondent at this time sought to enterinto a collective-bargaining relationship with Batchelor. Asreflected in the credited testimony of these conversations,Batchelor refused to enter into such a relationship, where-upon Fornari indicated that Respondent would exercise fur-ther pressure to obtain this objective. Batchelor thus clearlywas the primary employer with whom Batchelor had a dis-pute. Upon the entire record in this case, I am persuaded andfind that Respondent's true objective in picketing the Hill-crest Heights project was to enmesh the secondary construc-tion employers and to cause the Kendall Construction Com-pany to cease doing business with Batchelor, all infurtherance of its aforesaid dispute with Batchelor. In makingthis finding, I am aware that approximately 6 months elapsedbetween Fornari's conversations with Batchelor and Re-spondent's inception of the picketing at the Hillcrest Heightsproject. However, I am satisfied that the picketing at this timewas in furtherance of the aforementioned dispute with Bat-chelor for the reasons that: (1) Respondent offered no evi-dence whatsoever to indicate that it had any dispute with theKendall Construction Company. Indeed, Fornari concededthat he never so much as spoke to anyone connected withKendall before or after the picketing began; (2) Respondentoffered no evidence to indicate that Kendall ConstructionCompany "lowered the standards of union tile helpers," asstated on the picket sign; and (3) Respondent in fact offeredno explanation whatsoever for picketing Kendall's HillcrestHeights project on and after August 18, 1970.In sum, and for the reasons stated above, I find that Re-spondent violated Section 8(b)(4)(i)(ii)(B) of the Act by pick-eting Kendall Construction Company, with an unlawful ob-jectof forcingKendall to cease doing business withBatchelor, with whom the Respondent had a dispute.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of thesecondary employer described in section I, above, have aclose, intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and thefree flow of commerce.Having found that the Respondent has engaged in and isengaging in certain unfair labor practices in violation of Sec-tion 8(b)(4)(i) and (ii)(B) of the Act, it shall be recommendedthat Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact and on theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Kendall Construction Company is engaged in commerceand in an industry affecting commerce within the meaning ofSection 2(2), (6), and (7) and Section 8(b)(4) of the Act. MARBLE POLISHERSLOCAL 162. TheRespondent is a labor organization within the mean-ing of Section2(5) of the Act.3.By inducing and encouraging individualsemployed byKendall ConstructionCompany, Arrow Electric Company,Sleepy HarperPlastering, and LogsdonPlumbingCompany,to engagein a strikeor a refusal in the courseof their employ-ment to perform services,with an object of forcingKendallConstruction Companyto cease doing businesswith ClydeBatchelor,the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(b)(4)(i)(B) of the Act.4. By threatening,coercing, and restrainingKendall Con-structionCompany withan objectof forcingit to cease doingbusinesswith ClydeBatchelor,the Respondent has engagedinunfair labor practices within the meaning of Section8(b)(4)(ii)(B) of the Act.5.The aforesaidunfair labor practices are unfair laborpracticeswithinthe meaning of Section 2(6) and(7) of theAct.Uponthe foregoing findings of fact, and conclusions of law,and the entire record, and pursuant to Section10(c) of theAct, I herebyissue the following recommended:'°ORDERMarble PolishersLocal Union No. 16, AFL-CIO, its offic-ers, agents,and representatives,shall:1.Cease and desist from:(a) Inducing or encouraging employees or individuals em-ployed by KendallConstructionCompany, Arrow ElectricCompany,Logsdon Plumbing Inc., and Harper PlasteringCompany, or any otherperson engaged in commerce or in anindustry affecting commercewithwhomthey have no pri-marylabor dispute,to engage in a strike or refusal in thecourse of their employment to perform services where anobject thereofis to forceor requirethe above-named personsto cease doing businesswith ClydeBatchelor under circum-stancesprohibited by Section 8(b)(4)(i)(B) of the Act.(b)Threatening,restraining,or coercingKendall Con-structionCompany or any otherpersons engaged in com-merce or in an industry affecting commerce,where an objectthereof isto force orrequireKendallto cease doing businesswith ClydeBatchelor,under circumstancesprohibited bySection8(b)(4)(ii)(B) of the Act.2.Takethe following affirmative action which I find isnecessary to effectuate the policiesof the Act:`oIn the event no exceptions are filed as provided by Sec.102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes." In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."123(a) Post at its offices,meeting halls and all other placeswhere notices to its members are customarily posted,copiesof the attached notice marked"Appendix.""Copies of saidnotice, on forms providedby theRegional Director for Re-gion 12,shall, after being duly signed by a representative ofthe Respondent,be posted by Respondent immediately uponreceipt thereof,and maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered,defaced,or covered by any other material. Signand mail to the Regional Director for Region 12 sufficientcopies of said notice on forms provided by him for posting bythe Kendall Construction Company, if willing.(c).Notifythe Regional Director for Region 12, in writing,what steps Respondent has taken to comply herewith."" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read-"Notify the Regional Director for Region 12, in writing,within 20 days fromthe date of this Order,what steps have been taken to comply herewith."APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited StatesGovernmentWE WILL NOTengage in or induce or encourage anyindividualemployed byKendall Construction Com-pany,Arrow Electric Company,Logsdon PlumbingInc., Harper PlasteringCompany, or by any other per-son engaged in commerce or in industry affecting com-merce, to engage in a strike or refusal in the course oftheir employment to perform services, wherean objectthereof isto force orrequire Kendall Construction Com-pany to cease doing businesswith ClydeBatchelor.WE WILL NOTcoerce or restrain Kendall Construc-tion Company or any otherperson engaged in commercefor such an object.MARBLE POLISHERS LOCALUNIONNo. 16, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisis an official notice and must not be defaced by any-one.Thisnoticemust remain posted for 60 consectuive daysfrom the date ofposting and must not be altered, defaced, orcovered byany other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room826, FederalOfficeBuilding,51 SW. FirstAvenue, Miami,Florida 33130,Telephone305-350-5391.